Citation Nr: 1637350	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 12, 2014, due to the service-connected disabilities. 

2.  Entitlement to service connection for a right ankle disability, including as secondary to a service-connected disability.

3.  Entitlement to service connection for a left ankle disability, including as secondary to a service-connected disability.

4.  Entitlement to service connection for a low back disability, including as secondary to a service-connected disability.

5.  Entitlement to an effective date earlier than November 20, 2009, for the grant of service connection for bilateral pes planus.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1981 to January 1984 and from May 1985 to May 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015 and December 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2016 rating decision, the Veteran was denied an entitlement to an effective date earlier than November 20, 2009, for the grant of service connection for bilateral pes planus.  In August 2016, the Veteran filed a Notice of Disagreement (NOD) with the May 2016 rating decision.  No Statement of the Case (SOC) has been issued regarding this claim; accordingly, an SOC must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

As for the issues of entitlement to service connection for a right ankle disability, left ankle disability, and low back disability, in March 2016, pursuant to the Board's December 2015 remand, the Veteran underwent a VA examination that was to address the medical matters raised by those issues.  The VA examiner opined that the claimed ankle and back disabilities were less likely than not caused by the Veteran's active service.  However, the examiner commented that the Veteran's disabilities were likely caused by 20 years of running, repetitive use, and advancing age.  The Board finds that these opinions are inadequate because they fail to address why the Veteran's 20 years of running during active service did not cause his claimed back and ankle disabilities.  Thus, the Board finds that the claims must again be remanded for a VA addendum medical opinion, as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because of actions taken in this Board decision, and because the outcome of the low back and ankles claims could impact the TDIU claim, the issue of entitlement to a TDIU prior to February 12, 2014 is deferred pending adjudication of the Veteran's service connection claims addressed in this remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran a SOC as to the issue of entitlement to an effective date earlier than November 20, 2009, for the grant of service connection for bilateral pes planus.  Only if the Veteran perfects a timely appeal by filing a Substantive Appeal should this matter be returned to the Board for the purpose of appellate disposition.

2.  Obtain and associate the Veteran's complete VA treatment records dated since April 2016.

3.  After the above development, refer the Veteran's VA claims file to the VA examiner who conducted the March 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's bilateral ankle and back disabilities.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back, left ankle, and/or right ankle disability that is etiologically related to his active service.  The VA examiner is asked to specifically address the Veteran's contention that these disabilities were caused by running for 20 years during active service.  The rationale for all requested opinions should be provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




